Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lerner, J.), rendered October 11, 1990, convicting him of manslaughter in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We find that the trial court did not err in denying the defendant’s motion to dismiss the indictment on the ground that, during the Grand Jury proceedings, a witness was allowed to testify that, after the fight between the defendant and the decedent, another inmate in the cell said " 'Rudy you catch another body. Why you catch another body’, meaning he killed somebody”. While allowing such hearsay was improper, we find that the Grand Jury proceeding was not infected to the point that its "integrity was impaired” (People v Darby, 75 NY2d 449, 454-455; People v Calbud, Inc., 49 NY2d 389, 395-396; CPL 210.35 [5]; 210.20 [1]).
We have examined the defendant’s remaining contentions and find them to be without merit. Balletta, J. P., Rosenblatt, Miller and O’Brien, JJ., concur.